MEMORANDUM ***
The Fourth Amendment is not violated “when police ask questions of an individual, ask to examine the individual’s identification, and request consent to search his or her luggage-so long as the officers do not convey a message that compliance with their requests is required.” Florida v. Bostick, 501 U.S. 429, 437, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991). Gutierrez-Llamas’s consent to answer the Border Patrol agent’s questions and to have the trunk of his car opened was voluntary and uncoerced. The agent was alone when he approached the defendant, the agent’s gun was not drawn, and the entire encounter took place on a public highway. These circumstances, evaluated by the “typical reasonable person” standard, United States v. Cannon, 29 F.3d 472, 477 (9th Cir.1994), do not suggest coercion. See United States v. Perez, 37 F.3d 510, 515 (9th Cir.1994). The district court’s determination that the defendant’s consent was voluntary and that, consequently, no violation of the Fourth Amendment has occurred is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.